Citation Nr: 0902467	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  08-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder (PTSD), panic disorder, and depression.

2.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from November 1965 to 
August 1966; and he served in the Army National Guard from 
September 1966 through April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2008.  A transcript of that 
hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The veteran contends that his currently diagnosed cirrhosis 
of the liver and acquired psychiatric disorder, including 
PTSD, panic disorder and depression, are the result of his 
military service.  Regarding the etiology of his cirrhosis, 
the veteran alleged that his constant exposure to hazardous 
materials such as diesel fuels, gas fumes, and brake fluids, 
while on active and reserve duty working in vehicle 
maintenance led to the development of his cirrhosis of the 
liver.  Additionally, the veteran stated that during the 
summer of 1971, while on summer maneuvers (during his reserve 
duty), he was unloading his truck and getting ready for duty, 
when suddenly his nose started bleeding, and he started 
losing blood from other places as well, at which point he was 
placed in the hospital and was told that he had blood in his 
urine and stool.  When he returned home from the summer 
maneuvers, the veteran stated that he immediately saw his 
family doctor and was informed that his platelets were very 
low.  He says he was told that this was the first sign of 
liver disease.  He noted that after a blood test was 
conducted, he was told that he was showing signs of cirrhosis 
of the liver.  See December 2008 Board hearing transcript.

Regarding the etiology of his acquired psychiatric disorder, 
the veteran contends that during basic military training he 
experienced an acute onset of psychiatric symptoms stemming 
from training that involved live rounds of ammunition from a 
50-caliber machine gun being fired directly over his head 
while he crawled under barbed wire.  The veteran noted that 
since this training exercise, he has experienced psychiatric 
symptoms that persisted throughout active duty and reserve 
service.  The veteran noted that while in the Army National 
Guard, he continued to use medication to help his nervous 
manifestations, noting that he was placed on Valium and Xanax 
to control his psychiatric problems.

The Board notes that the evidence of record does not contain 
service records from the veteran's reserve unit (company B, 
1st of the 147th Infantry of Hamilton, Ohio); and his duty 
designation for his four years with the Army National Guard 
is unclear.  His Army National Guard report of separation and 
record of service shows a period of service from September 
1966 to April 1972; however, there is no official 
documentation in the record from the Army National Guard 
pertaining to the veteran's duty status during this four-year 
period.  At his December 2008 Board hearing, the veteran 
noted that at one point, he went on active duty for training 
with his reserve unit; however, this is not sufficient to 
analyze the veteran's claim because the dates of his active 
duty for training (ACDUTRA) as opposed to inactive duty for 
training (INACDUTRA) are unclear.

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2008).  Thus, service connection may be established for 
disability resulting from injuries or diseases incurred 
during active duty or ACDUTRA, but only for injuries incurred 
during INACDUTRA.

Further, certain chronic diseases, including cirrhosis of the 
liver, may be presumed to have been incurred in or aggravated 
during active military service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2008).   

In this case, the Board finds that the veteran's service 
medical records and duty status from the period of his 
reserve obligation are crucial to the analysis and 
disposition of his service connection claims.  Specifically, 
the veteran contends that his cirrhosis of the liver was the 
result of injury sustained during active duty and reserve 
duty and which was first diagnosed during his time with the 
Army National Guard.  He also alleges that an acquired 
psychiatric disorder began during his active duty service, 
and continued throughout his reserve obligation, noting that 
he was prescribed medication for his psychiatric disability 
during his reserve duty.  As noted above, the record does not 
contain any medical records from the veteran's period of 
reserve duty with which to evaluate such contentions.   As 
such, a remand is necessary to ascertain the veteran's duty 
status during his time in the Army National Guard, (from 
September 1966 until the termination of his reserve 
obligation in April 1972), as well as to attempt to obtain 
service treatment records from the veteran's Army National 
Guard unit (Company B, 1st of the 147th Infantry, Hamilton, 
Ohio).

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the veteran's 
Army National Guard unit (Company B, 1st 
of the 147th Infantry, Hamilton, Ohio) to 
obtain his treatment and examination 
records from his period of reserve 
obligation, and to ascertain his duty 
status (ACDUTRA or INACDUTRA) during his 
period of reserve duty from September 
1966 through April 1972.

2.  Thereafter, the veteran should be 
scheduled for psychiatric examination and 
examination for liver disease.  The 
examiners should review the claims file, 
including records obtained pursuant to 
the development sought in paragraph 1 
above, take a detailed history from the 
veteran, especially with respect to 
psychiatric symptoms and his exposure to 
toxic fumes while performing military 
duties on active duty, ACDUTRA, or 
INACDUTRA, examine the veteran, and 
provide an opinion as to the medical 
probabilities that psychiatric disability 
(psychiatric examiner) or cirrhosis of 
the liver (liver disease examiner) can be 
attributed to disease or injury that 
began during active duty or ACDUTRA, or 
injury sustained during INACDUTRA.  A 
detailed explanation should be provided 
for each opinion.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

